EXHIBIT 99.1 News Release TSX:RMX | NYSE.MKT:RBY September 25, 2014 Rubicon Intersects 136.5 g/t Au over 4.0 metres as Infill Drilling at the Phoenix Gold Project Continues to Yield Positive Results Rubicon Minerals Corporation (TSX: RMX | NYSE-MKT: RBY) (“Rubicon” or the “Company”) reports additional results from its 38,000-metre infill drilling program, which continue to confirm the Company’s expectations of the F2 Deposit at the Phoenix Gold Project (“Project”) in Red Lake, Ontario, Canada. “Infill drilling results to-date continue to confirm our expectations of the F2 Deposit with respect to the continuity of mineralization and grade” said Michael A. Lalonde, President and Chief Executive Officer of Rubicon. “We continue to encounter potential economic intercepts outside of planned stoping blocks, which could expand the mineral resource in the upper levels of the deposit. We have also encountered visible gold with significant grades in a number of holes between sections 50125N and 50250N in areas that previously had limited information. The area where the higher-grade intercepts occur is only 150 metres from existing development and infrastructure on the 244-metre level. We will continue to drill to gather more data and get a better understanding of this area.” Infill Drilling Program The Company has completed a total of 124 holes for 21,983 metres (“m”) of drilling from its 38,000-m infill drilling program to-date. Since 2002, Rubicon has completed 377,594 m of drilling on the F2 Deposit. The goal of the infill drilling program is to convert inferred mineral resource ounces in the upper part of the deposit to the indicated category at 25-m drill spacings or less. Results from the infill drilling program (from both surface and underground drilling) continue to confirm the Company’s expectations of the F2 deposit with respect to continuity of gold mineralization and grade. Rubicon continues to encounter potential economic intercepts within previously anticipated gaps in the mineral resource. In addition, the Company has intersected visible gold with significant grade in an area that has been sparsely drilled and located approximately 150 m from the exploration drift at the 244-metre level. The highlighted assay results with significant grade (previously unpublished) include: · 244L-69: 136.5 grams of gold per tonne (“g/t Au”) over 4.0 m · 244L-83: 61.2 g/t Au over 2.6 m · 244L-63: 34.8 g/t Au over 2.5 m · 244L-39: 20.6 g/t Au over 5.0 m (including 32.7 g/t Au over 3.0 m) PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: +1 (866) 365-4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 2 of 20 The Company will follow up on these recent discoveries with additional drilling. Other highlight assay results (previously unpublished) include: · 244L-11: 21.8 g/t Au over 2.6 m 21.7 g/t Au over 3.9 m · 244L-13: 19.1 g/t Au over 5.0 m · 244L-15: 10.2 g/t Au over 4.0 m · 244L-20: 41.0 g/t Au over 1.0 m · 244L-25: 23.4 g/t Au over 2.4 m (including 46.2 g/t Au over 1.2 m) · 244L-27: 10.4 g/t Au over 4.1 m · 244L-33: 46.8 g/t Au over 1.0 m · 244L-37: 5.1 g/t Au over 12.3 m · 244L-38: 16.5 g/t Au over 4.3 m · 244L-41: 13.8 g/t Au over 4.0 m (including 50.9 g/t Au over 1.0 m) · 244L-46: 17.3 g/t Au over 8.0 m (including 70.3 g/t Au over 1.5 m) · 244L-49: 5.3 g/t Au over 8.0 m · 244L-58: 9.2 g/t Au over 5.2 m (including 15.4 g/t Au over 2.6 m) · 244L-71: 11.5 g/t Au over 5.0 m 7.4 g/t Au over 8.0 m · 244L-84: 13.2 g/t Au over 3.1 m · 305L-180: 12.1 g/t Au over 7.4 m (including 16.6 g/t Au over 3.4 m) Table 1 summarizes new, previously unpublished, assay results from the infill drilling program as of September 23, 2014. There are three drills currently working at the 244-m level. Drilling has focused on areas outside the core of the deposit and the Hanging Wall Zone. Please see figures 1 and 2 for long section and plan views of recent drilling, respectively. Please see Figure 3 for the cross sections of recent drilling. See Figure 4 for pictures of visible gold core samples. Rubicon plans to commence a definition drilling program following the completion of the infill drilling program. Definition drilling will be on a tighter pattern of 12.5 m or less, which will better define the grade and geometry of individual stopes. About Rubicon Minerals Corporation Rubicon Minerals Corporation is an advanced stage gold development company. The Company is focused on responsible and environmentally sustainable development of its Phoenix Gold Project in Red Lake, Ontario. The start of potential gold production is projected in mid-2015, based on current forecasts. The Phoenix Gold Project is fully permitted for initial production at 1,250 tons per day. In addition, Rubicon controls over 100 square miles of prime exploration ground in the prolific Red Lake gold district which hosts Goldcorp's high-grade, world class Red Lake Mine. Rubicon’s shares are listed on the NYSE MKT (RBY) and the Toronto Stock Exchange (RMX). PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page3 of 20 RUBICON MINERALS CORPORATION “Mike Lalonde” President and Chief Executive Officer The content of this news release has been read and approved by Howard Bird, B.Sc., PGeo., Vice President, Exploration and Mark Ross, B.Sc., PGeo., Chief Mine Geologist, for Rubicon. Both are Qualified Persons as defined by NI 43-101. QA/QC Underground drilling was conducted by Boart Longyear Drilling of Haileybury, Ontario and was supervised by the Rubicon exploration team. All samples are ½ core and analyses reported herein were performed by independent laboratory SGS Mineral Services of Red Lake, Ontario using fire assay with ICP-OES finish or using gravimetric finish for values over 10.0 g/t Au. Intercepts cited do not necessarily represent true widths, unless otherwise noted, however drilling is generally intersecting interpreted mineralized zones at a high angle. Rubicon’s quality control checks include insertion of blanks, standards and duplicates to ensure laboratory accuracy. Forward Looking Statements This news release contains statements that constitute “forward-looking statements” within the meaning of Section 21E of the United States Securities Exchange Act of 1934 and “forward looking information” within the meaning of applicable Canadian provincial securities legislation (collectively, “forward-looking statements”). Forward-looking statements often, but not always, are identified by the use of words such as “seek”, “anticipate”, “believe”, “plan”, “estimate”, “expect”, “targeting”, “look forward” and “intend” and statements that an event or result “may”, “will”, “would”, “should”, “could”, or “might” occur or be achieved and other similar expressions. Forward-looking statements are based on the opinions and estimates of management as of the date such statements are made and represent management’s best judgment based on facts and assumptions that management considers reasonable. The material assumptions upon which such forward-looking statements are based include, among others; that the demand for gold and base metal deposits will develop as anticipated; that the price of gold will remain at levels that will render the Phoenix Gold Project economic; that operating and capital plans will not be disrupted by issues such as mechanical failure, unavailability of parts and supplies, labour disturbances, interruption in transportation or utilities, or adverse weather conditions; that Rubicon will meet its estimated timeline for the development of the Phoenix Gold Project; that Rubicon will continue to have the ability to attract and retain skilled staff; that the mineral resource estimate as disclosed in the New Preliminary Economic Assessment with an effective date of June 25, 2013 and with an issue date of February 28, 2014 (“New PEA”) will be realized; and that there are no material unanticipated variations in the cost of energy or supplies, or in the pre-production capital and operating cost estimate as disclosed in the New PEA. Rubicon makes no representation that reasonable business people in possession of the same information would reach the same conclusions. Capital expenditures and time required to develop new mines are considerable and changes in cost or construction schedules can significantly increase both the time and capital required to build and complete a development project. Additional capital costs may be to be incurred in respect of the Phoenix Gold Project. The New PEA is preliminary in nature as it includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves and there is no certainty that the New PEA will be realized. Mineral resources that are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, socio-political, marketing, or other relevant issues.The quantity and grade of reported inferred resources referred to in the New PEA are uncertain in nature and there has been insufficient exploration to define these inferred resources as an indicated or measured mineral resource category. Forward-looking statements in this news release include, but are not limited to statements regarding potential production and the potential grade mineralization of certain areas within the F2 Deposit at the Phoenix Gold Project. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Rubicon to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Such factors include, among others: future prices of gold and other metals; possible variations in mineralization, grade or recovery rates; actual results of current exploration activities; actual results of reclamation activities; conclusions of future economic evaluations; changes in project parameters as plans continue to be refined; failure of equipment or processes to operate as anticipated; accidents, labour disputes and other risks of the mining industry; delays and other risks related to joint venture operations; timing and receipt of regulatory approvals of operations; the ability of Rubicon and other relevant parties to satisfy regulatory requirements; the availability of financing for proposed transactions and programs on reasonable PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page4 of 20 terms; the ability of third-party service providers to deliver services on reasonable terms and in a timely manner; and delays in the completion of development or construction activities. Other factors that could cause the actual results to differ include market prices, results of exploration, availability of capital and financing on acceptable terms, inability to obtain required regulatory approvals, unanticipated difficulties or costs in any rehabilitation which may be necessary, market conditions and general business, economic, competitive, political and social conditions. It is important to note that the information provided in this news release is preliminary in nature. There is no certainty that a potential mine will be realized. A mine production decision that is made without a bankable feasibility study carries additional potential risks which include, but are not limited to, the inclusion of inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves. Mine design and mining schedules, metallurgical flow sheets and process plant designs may require additional detailed work to ensure satisfactory operational conditions. Forward-looking statements contained herein are made as of the date of this news release and Rubicon disclaims any obligation to update any forward-looking statements, whether as a result of new information, future events or results or otherwise, except as required by applicable securities laws. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. Cautionary Note to U.S. Readers Regarding Estimates of Indicated and Inferred Resources This news release uses the terms “indicated mineral resources” and “inferred resources”.The Company advises U.S. investors that while these terms are recognized and required by Canadian securities administrators, they are not recognized by the SEC. “Inferred resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an “inferred” or “indicated mineral resource” will ever be upgraded to a higher category. Under Canadian rules, estimates of “inferred mineral resources” may not form the basis of feasibility studies, pre-feasibility studies or other economic studies, except in prescribed cases, such as in a preliminary economic assessment under certain circumstances.The SEC normally only permits issuers to report mineralization that does not constitute “reserves” as in-place tonnage and grade without reference to unit measures. Under U.S. standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. U.S. investors are cautioned not to assume that any part or all of an indicated or inferred resource exists or is economically or legally mineable. Information concerning descriptions of mineralization and resources contained herein may not be comparable to information made public by U.S. companies subject to the reporting and disclosure requirements of the SEC. Mineral Resources Mineral resources that are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, socio-political, marketing, or other relevant issues. The quantity and grade of reported inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these inferred resources as an indicated or measured mineral resource and it is uncertain if further exploration will result in upgrading them to an indicated or measured mineral resource category. The mineral resources in this press release were reported using CIM Standards. PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page5 of 20 Table 1: Infill drilling assay results from 244- and 305-m levels Includes intervals at > 5.0 g/t Au over 1.0 m minimum width, no assay cut Drill hole number Elevation Total depth (m) From (m) To (m) Width (m) Gold (g/t) 244L-01 244-m level 244L-02 No significant composites 244L-03 244-m level 244-m level 244-m level 244L-04 No significant composites 244L-05 No significant composites 244L-06 244-m level 244L-07 244-m level 244L-08 No significant composites 244L-09 No significant composites 244L-10 244-m level 244-m level 244L-11 244-m level 244-m level 244L-12 244-m level 244-m level 244L-13 244-m level 244-m level 244L-14 No significant composites 244L-15 244-m level 244-m level 244L-16 244-m level 244-m level 244L-17 244-m level 80 244L-18 244-m level 90 244L-19 244-m level 244-m level 244L-20 244-m level 244L-21 No significant composites 244L-22 244-m level 244L-23 244-m level 244-m level 244-m level 244-m level 244L-24 244-m level PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page6 of 20 Drill hole number Elevation Total depth (m) From (m) To (m) Width (m) Gold (g/t) 244-m level 244L-25 244-m level (including) 244L-26 244-m level 244-m level 244L-27 244-m level 244-m level 244L-28 244-m level 244-m level 244-m level 244L-29 244-m level 244-m level (including) 244L-30 244-m level 244-m level (including) 244L-31 244-m level 244-m level 244-m level 244L-32 244-m level 244-m level 244L-33 244-m level 244-m level 244-m level 244L-34 No significant composites 244L-35 244-m level 244-m level 244-m level 244L-36 244-m level 244-m level 244L-37 244-m level 244-m level (including) 244-m level 244-m level 244L-38 244-m level 244-m level 244-m level (including) PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page7 of 20 Drill hole number Elevation Total depth (m) From (m) To (m) Width (m) Gold (g/t) 244-m level (including) 244-m level 244L-39 244-m level 244-m level 244-m level (including) 244L-40 244-m level 244L-41 244-m level (including) 244L-42 244-m level 244-m level 244-m level 244L-43 No significant composites 244L-44 No significant composites 244L-45 244-m level 244-m level 244L-46 244-m level (including) 244-m level (including) 244L-47 244-m level 244L-48 244-m level 244-m level 244L-49 244-m level (including) 244-m level 244L-50 No significant composites 244L-51 244-m level 244L-52 244-m level 244-m level 244-m level 244L-53 244-m level 244L-54 No significant composites 244L-55 244-m level 244L-56 244-m level (including) 244L-57 No significant composites 244L-58 244-m level PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page8 of 20 Drill hole number Elevation Total depth (m) From (m) To (m) Width (m) Gold (g/t) (including) 244-m level 244L-59 244-m level 244L-60 No significant composites 244L-61 No significant composites 244L-62 No significant composites 244L-63 244-m level 244-m level 244L-64 No significant composites 244L-65 No significant composites 244L-69 244-m level 244L-70 244-m level 244L-71 244-m level 244-m level 244L-72 244-m level 244L-73 244-m level 244L-74 No significant composites 244L-75 No significant composites 244L-78 244-m level (including) 244L-79 244-m level 244L-80 No significant composites 244L-81 No significant composites 244L-82 No significant composites 244L-83 244-m level 244L-84 244-m level 244L-86 No significant composites 244L-87 244-m level 244L-88 244-m level 244-m level 244L-89 No significant composites 244L-94 244-m level 244L-96 244-m level 244-m level 244L-97 No significant composites 244L-98 No significant composites 244L-99 244-m level 244-m level 305L-180 305-m level PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page9 of 20 Drill hole number Elevation Total depth (m) From (m) To (m) Width (m) Gold (g/t) 305-m level (including) 305L-181 305-m level 305-m level (including) Figure 1: Long section view of infill drilling (facing west) – highlight drill intercepts PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page10 of 20 Figure 2: Plan view of infill drilling – highlight drill intercepts PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page11 of 20 Figure 3: Cross section of infill drilling, south to north Sequence, 49925N to 305 off-section 2 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 12 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 13 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 14 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 15 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 16 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 17 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 18 of 20 PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 19 of 20 Figure 4: Pictures of core samples with visible gold 244L-69: 136.5 g/t Au over 4.0 m (picture 1 of 2)[Missing Graphic Reference] 244L-69: 136.5 g/t Au over 4.0 m (picture 2 of 2) PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADA M5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release Page 20of 20 244L-83: 61.2 g/t Au over 2.6 m PR14-19 For more information, contact Allan Candelario, Director of Investor Relations Phone: 1.866.365.4706 | E-mail: ir@rubiconminerals.com | www.rubiconminerals.com Rubicon Minerals Corporation | Suite 400–44 Victoria St. | Toronto, ON, CANADAM5C 1Y2 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release
